The Honorable Art Givens State Representative 301 Brookswood Road Sherwood, AR 72116
Dear Representative Givens:
This is in response to your request for an opinion involving the Arkansas Transportation Commission and the action of certain of its agents in stopping and searching vehicles on the interstate highway.
The Attorney General, as the attorney for all state officials, departments, institutions and agencies under Ark. Stat. Ann. 12-701 (Repl. 1979), is not in a position to offer advice and counsel in this matter.
The potential for litigation in this instance also dictates that the individuals posing these questions look to those from whom they ordinarily seek legal advice in an effort to resolve the issues presented.
This opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.